--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.15
 
PERSONAL EMPLOYMENT AGREEMENT


THIS PERSONAL EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
this 22nd day of October, 2013 by and between A.D. Integrity Applications Ltd.
(P.C 51-315187-8), of 102 Ha’Avoda St., P.O. Box 432, Ashkelon, 78100, Israel
(the “Company”) and Eran Hertz (I.D. No 016543969) of 93 Osishkin St., Ramat
Hasharon, Israel (the “CFO”).


WHEREAS    the Company desires to engage CFO on a full time basis, and CFO
agrees to be engaged by the Company; and
 
WHEREAS    the parties desire to state the terms and conditions of CFO’s
engagement by the Company, as set forth below.
 
NOW, THEREFORE, in consideration of the mutual premises, covenants and other
agreements contained herein, the parties hereby agree as follows:
 
General
 
1.
Position.

 
 
1.1.
The CFO shall serve in the position described in Exhibit A attached hereto.

 
 
1.2.
In such position the CFO shall report regularly and shall be subject to the
direction and control of the Company's CEO.

 
 
1.3.
The CFO shall have all of the powers, authorities, duties and responsibilities
usually incident to the position of a CFO of a corporation.

 
 
1.4.
The CFO hereby acknowledges that the performance of his employment with the
Company may require working overtime. However, CFO acknowledges that he holds a
senior position in the Company requiring a special degree of trust; accordingly,
the provisions of The Work and Rest Hours Law, 5711-1951 (the “Rest Hours Law”),
concerning separate and/or additional pay for overtime or for working weekends
or on national holidays, shall not apply to this Agreement.

 
2.
Duties. The CFO shall:

 
 
2.1.
devote his entire working time, energy, talent, working knowledge, experience
and best efforts to the business and affairs of the Company and to the
performance of his duties hereunder.

 
 
2.2.
duly and faithfully perform and discharge his obligations under this Agreement.

 
 
2.3.
immediately and without delay inform the Company's CEO of any affairs and/or
matters that might entail a conflict of interest with the Position and/or
employment hereunder.

 
 
2.4.
not assume whether with or without consideration, any employment obligations
unrelated to the Company (and/or any subsidiary and/or parent company of the
Company) and not to be retained as a consultant, advisor or contractor (whether
or not compensated therefor) to any other business.

 
 
2.5.
not receive, whether during the Term (as defined below) and/or at any time
thereafter, any payment, benefit and/or other consideration, from any third
party in connection with his employment with Company.

 
 
 

--------------------------------------------------------------------------------

 
 
3.
Location. The CFO shall perform his duties hereunder at the Company's office in
Ashkelon, Israel, and he understands and agrees that his position may involve
international travels.

 
4.
CFO's Representations and Warranties. The CFO represents and warrants that the
execution and delivery of this Agreement and the fulfillment of its terms: (i)
will not constitute a default under or conflict with any agreement or other
instrument to which he is a party or by which he is bound; and (ii) do not
require the consent of any person or entity.



Term of Employment
 
5.
Term. The CFO's employment with the Company shall commence on the date set forth
in Exhibit A (the "Commencement Date"), and shall continue until it is
terminated pursuant to the terms set forth herein.

 
6.
Termination at Will.

 
 
6.1.
Either party may terminate the employment relationship hereunder at any time, by
giving the other party a prior written notice as set forth in Exhibit A (the
"Notice Period").

 
 
6.2.
Notwithstanding the foregoing, the Company is entitled to terminate this
Agreement with immediate effect upon a written notice to the CFO and to pay the
CFO an amount equal to the Salary (as defined below) and the financial value of
the other benefits the CFO is entitled to receive under the Agreement during the
Notice Period, in lieu of such prior notice.

 
 
6.3.
The Company and CFO agree and acknowledge that the Company’s Severance
Contribution to the Pension Insurance Scheme in accordance with Section 10
below, shall, provided contribution is made in full, be instead of severance
payment to which the CFO (or his beneficiaries) shall be entitled with respect
to the Salary upon which such contributions were made and for the period in
which they were made (the “Exempt Salary”), pursuant to Section 14 of the
Severance Pay Law 5723 – 1963 (the “Severance Law”). The parties hereby adopt
the General Approval of the Minister of Labor and Welfare, which is attached
hereto as Exhibit B. The Company hereby forfeits any right it may have in the
reimbursement of sums paid by Company into the Insurance Scheme, except: (i) in
the event that CFO withdraws such sums from the Insurance Scheme, other than in
the event of death, disability or retirement at the age of 60 or more; or (ii)
upon the occurrence of any of the events provided for in Sections 16 and 17 of
the Severance Law. Nothing in this Agreement shall derogate from the CFO’s
rights to severance payment in accordance with the Severance Law or agreement or
applicable ministerial order in connection with remuneration other than the
Exempt Salary, to the extent such remuneration exists.

 
7.
Termination for Cause. The Company may immediately terminate the employment
relationship for Cause, and such termination shall be effective as of the time
of notice of the same. "Cause" shall mean termination under circumstances which
deprive an employee of severance payment according to applicable law, including,
but not limited to the breach of the confidentiality and non-competition
provisions of this Agreement and/or breach of fiduciary duties.

 
8.
Notice Period; End of Relations. During the Notice Period and unless otherwise
determined by the Company in a written notice to the severance, the employment
relationship hereunder shall remain in full force and effect, the CFO shall be
obligated to continue to discharge and perform all of his duties and obligations
with Company, and the CFO shall cooperate with the Company and assist the
Company with the integration into the Company of the person who will assume the
CFO's responsibilities.

 
 
- 2 -

--------------------------------------------------------------------------------

 

Salary and Additional Compensation; Pension/Insurance Scheme
 
9.
Salary. In consideration for the performance by CFO of all of his obligations
hereunder, the CFO shall be entitled to receive from the Company a monthly gross
salary in the amount set forth in Exhibit A (the “Salary”). Except as
specifically set forth herein, the Salary includes any and all payments to which
the CFO is entitled from the Company hereunder and under any applicable law,
regulation or agreement. The Salary is to be paid to the CFO no later than by
the 9th day of each calendar month after the month for which the Salary is paid,
after deduction of applicable taxes and like payments.

 
10.
Insurance and Social Benefits. The Company will insure the CFO under one of the
following Pension or Insurance schemes as will be selected by the CFO:

 
Pension Fund (the "Pension Scheme") - (i) the Company will pay an amount equal
to 6% of the Salary towards a fund for Tagmulim; and (ii) the Company will pay
an amount equal to 8 1/3% of the Salary towards a fund for severance
compensation (the “Company’s Severance Contribution”). Similarly, the Company
shall deduct an amount equal to 5.5% of the Salary and shall pay such amount in
respect of the Tagmulim component of the Pension Scheme; or
 
"Manager's Insurance Scheme" (the "Insurance Scheme") - (i) the Company will pay
an amount equal to 5% of the Salary towards a fund for Tagmulim; and (ii) the
Company will pay an amount equal to 8 1/3% of the Salary towards a fund for
severance compensation (the “Company’s Severance Contribution”). Similarly the
Company shall deduct an amount equal to 5% of the Salary, and shall pay such
amount in respect of the Tagmulim component of the Insurance Scheme.
Additionally, the Company shall pay an amount equals up to 2.5% of the Salary
for a fund for the event of loss of working ability ("Ovdan Kosher Avoda").
 
The above contributions and deductions are subject to applicable law and
therefore may be adjusted accordingly.
 
All of the CFO's aforementioned contributions shall be transferred to the plans
and funds by the Company by deducting such amounts from each monthly salary
payment. The contributions set out above shall be made with respect to the total
amount of the Salary notwithstanding the maximum amounts exempt from tax payment
under applicable laws, provided that the CFO shall bear all tax liability
associated therewith.


Additional Benefits
 
11.
Vacation. The CFO shall be entitled to the number of vacation days per year as
set forth in Exhibit A, to be taken at times subject to the reasonable approval
of the Company.

 
12.
Sick Leave; Recreation Pay. The CFO shall be entitled to that number of paid
sick leave per year as set forth in Exhibit A, and also to Recreation Pay ("Dmei
Havra'a") as set forth in Exhibit A.

 
13.
Stock Options. In the first anniversary day of the employment, the Company will
cause INTEGRITY APPLICATIONS, INC. ("Integrity"), a Delaware corporation and
parent of the Company, to grant the CFO options to purchase common stock of
Integrity at an exercise price equals to US$ 9.5 per share, on a fully diluted
basis (the "Options"). The Options shall be subject to the terms and conditions
set forth in the stock option agreement executed between Integrity and CFO and
pursuant to Integrity's 2010 Incentive Compensation Plan. The number of Options
and vesting period will be determined by the board of Integrity.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
14.
Company Car. the Company will provide the CFO with a car of make and model
similar to what used to be called group 4 (as was defined by the tax authorities
for "Shovi Shimush Berechev"), pursuant to Company's discretion (the "Car"). The
Car shall belong to or be leased by the Company for use by the CFO during the
period of his employment with the Company. The Car will be returned to the
Company by the CFO immediately after termination of the CFO's employment by the
Company. The Company shall bear all the fixed and variable costs of the Car,
including licenses, insurance, gasoline, regular maintenance and repairs. The
Company shall not, at any time, bear the costs of any tickets, traffic offense
or fines of any kind. The Company shall bear all the personal tax consequences
of the allocation of a company car to the benefit ("Gilum Male"). However, any
expenses, payments or other benefits that are made in connection with the Car
shall not be regarded as part of the Salary, for any purpose or matter, and no
social benefits or other payments shall be paid on its account.

 
15.
Mobile Phone. the Company shall provide the CFO a mobile phone, for use in
connection with CFO's duties hereunder. The Company shall bear all expenses
relating to the CFO’s use and maintenance of the phone attributed to the CFO
under this subsection. The Company shall bear all the personal tax consequences
of the allocation of the mobile phone to his benefit.

 
16.
Non-Competition. the CFO agrees and undertakes that he will not, so long as the
Agreement is in effect and for a period of twelve (12) months following
termination of the Agreement, for any reason whatsoever, directly or indirectly,
in any capacity whatsoever, (i) engage in, become financially interested in, be
employed by, or have any connection with any business or venture that is engaged
in any activities competing with the activities of the Company and/or Integrity;
(ii) employ or solicit employees or former employees of the Company and/or
Integrity for the purposes of such activities; (iii) engage in business
activities with third parties, including clients, suppliers, service providers,
consultants and contractors, which at the time of termination of the Agreement
or six (6) months earlier, were engaged in any form of relations, business or
otherwise, with the Company and/or with Integrity. The CFO’s undertakings
pursuant to this Section shall also remain in force after the termination of
this agreement, without any limitation.

 
17.
Secrecy and Nondisclosure. the CFO undertakes to maintain absolute
confidentiality and not to disclose nor convey to any person and/or entity
whatsoever and not to use for his own purposes and/or for the purposes of others
any commercial, technological or industrial information, trademarks, copyrights
and other intellectual property relating to any business, operations or affairs
of the Company and/or Integrity, including all information, whether written or
oral, relating to the Company and/or Integrity, its products, customers, clients
and business, commercial and technological secrets, or any other information the
disclosure whereof is likely to result in damage to the Company and/or
Integrity, or in an advantage to competitors, which reached or shall reach the
CFO’s knowledge, whether directly or indirectly, whether in Israel or abroad,
during the course and/or in consequence of, his engagement by the Company
(together the “Confidential Information”). The CFO hereby undertakes to return,
upon request, to the Company, all written materials, records, documents,
computer software and/or hardware or any other material which belongs to the
Company and/or Integrity and that might be in his possession, and if requested
by the Company to do so, will execute a written statement confirming compliance
with the above. The CFO’s undertakings pursuant to this Section shall also
remain in force after the termination of this agreement, without any limitation.

 
 
- 4 -

--------------------------------------------------------------------------------

 

Miscellaneous
 
18.
The laws of the State of Israel shall apply to this Agreement and the sole and
exclusive place of jurisdiction in any matter arising out of or in connection
with this Agreement shall be the Tel-Aviv-Yafo Regional Labor Court.

 
19.
The provisions of this Agreement are in lieu of the provisions of any collective
bargaining agreement, and therefore, no collective bargaining agreement shall
apply with respect to the relationship between the parties hereto (subject to
the applicable provisions of the law).

 
20.
No failure, delay or forbearance of either party in exercising any power or
right hereunder shall in any way restrict or diminish such party's rights and
powers under this Agreement, or operate as a waiver of any breach or
nonperformance by either party of any terms or conditions hereof.

 
21.
In the event it shall be determined under any applicable law that a certain
provision set forth in this Agreement is invalid or unenforceable, such
determination shall not affect the remaining provisions of this Agreement unless
the business purpose of this Agreement is substantially frustrated thereby.

 
22.
The preface and exhibits to this Agreement constitute an integral and
indivisible part hereof.

 
23.
This Agreement constitutes the entire understanding and agreement between the
parties hereto, supersedes any and all prior discussions, agreements and
correspondence with regard to the subject matter hereof, and may not be amended,
modified or supplemented in any respect, except by a subsequent writing executed
by both parties hereto.

 
24.
The CFO acknowledges and confirms that all the terms of his employment are
personal and confidential, and undertake to keep such terms in confidence and
refrain from disclosing such terms to any third party.

 
25.
All references to applicable laws are deemed to include all applicable and
relevant laws and ordinances and all regulations and orders promulgated there
under, unless the context otherwise requires. The parties agree that this
Agreement constitutes, among others, notification in accordance with the Notice
to Employees (Employment Terms) Law, 2002. Nothing in this agreement shall
derogate from the CFO’s rights according to applicable laws.

 
26.
The Company will be bound by this Agreement subject to its authorization by all
necessary corporate actions.



IN WITNESS WHEREOF the parties have signed this Agreement as of the date first
hereinabove set forth.
 

/s/ Avner Gal                                                           
  A.D. Integrity Applications Ltd.   
/s/ Eran Hertz
  Eran Hertz

 
 
- 5 -

--------------------------------------------------------------------------------

 
                                      
Exhibit A


To the Personal Employment Agreement by and between
The Company and the CFO


             Name & I.D. No: Name of Manager:
Eran Hertz, I.D. No 016543969
1.  Position: Position in the Company:
Chief Financial Officer of the Company and of Integrity Applications, Inc. the
parent of the Company
2.  Under Direction of:
Chief Executive Officer
3.  Commencement Date: Commencement Date:
November 17, 2013
4.  Notice Period: Notice Period:
60 days
5.  Rest Days:
Saturday
6.  Salary: Salary:
NIS 28,000
7.  Annual Vacation: Vacation Days Per Year:
20 days per year
8.  Sick Days: Sick Leave Days Per Year:
Pursuant to applicable law, however paid in full from first day
9.  Recreation Pay:
Pursuant to applicable law



 
- 6 -

--------------------------------------------------------------------------------

 
 
Exhibit B


GENERAL APPROVAL REGARDING PAYMENTS BY EMPLOYERS TO A PENSION
FUND AND INSURANCE FUND IN LIEU OF SEVERANCE PAY UNDER THE
SEVERANCE PAY LAW, 5723-1963


By virtue of my power under Section 14 of the Severance Pay Law, 5723-1963
(hereinafter: the “Law”), I certify that payments made by an employer commencing
from the date of the publication of this approval for the sake of his employee
to a comprehensive pension provident fund that is not an insurance fund within
the meaning set forth in the Income Tax Regulations (Rules for the Approval and
Conduct of Provident Funds), 5724-1964 (hereinafter: the “Pension Fund”) or to
managers’ insurance which includes the possibility to receive annuity payments
under an insurance fund as aforesaid, (hereinafter: the “Insurance Fund”),
including payments made by the employer by a combination of payments to a
Pension Fund and an Insurance Fund (hereinafter: “Employer’s Payments”), shall
be made in lieu of severance pay due to said employee with respect to the salary
from which said payments were made and for the period they were paid
(hereinafter: the “Exempt Salary”), provided that all the following conditions
are fulfilled:


(1) 
The Employer’s Payments –



    (a)
to the Pension Fund are not less than 14 1/3% of the Exempt Salary or 12% of the
Exempt Salary if the employer pays, for the sake of his employee, in addition
thereto, payments to supplement severance pay to a severance pay provident fund
or to an Insurance Fund in the employee’s name, in the amount of 2 1/3 % of the
Exempt Salary. In the event that the employer has not paid the above mentioned 2
1/3% in addition to said 12%, his payments shall come in lieu of only 72% of the
employee’s severance pay;

 
    (b)
to the Insurance Fund are not less than one of the following:

 
(i)            
13 1/3% of the Exempt Salary, provided that, in addition thereto, the employer
pays, for the sake of his employee, payments to secure monthly income in the
event of disability, in a plan approved by the Commissioner of the Capital
Market, Insurance and Savings Department of the Ministry of Finance, in an
amount equivalent to the lower of either an amount required to secure at least
75% of the Exempt Salary or in an amount of 2 1/2% of the Exempt Salary
(hereinafter: “Disability Insurance Payment”);

 
 (ii)           
11% of the Exempt Salary, if the employer paid, in addition, the Disability
Insurance Parent; and in such case, the Employer’s Payments shall come in lieu
of only 72% of the employee’s severance pay. In the event that the employer has
made payments in the employee’s name, in addition to the foregoing payments, to
a severance pay provident fund or to an Insurance Fund in the employee’s name,
to supplement severance pay in an amount of 2 1/3% of the Exempt Salary, the
Employer’s Payments shall come in lieu of 100% of the employee’s severance pay.

 
(2) 
No later than three months from the commencement of the Employer’s Payment, a
written agreement was executed between the employer and the employee, which
includes:

 
    (a)
the employee’s consent to an arrangement pursuant to this approval, in an
agreement specifying the Employer’s Payments, the Pension Fund and the Insurance
Fund, as the case may be; said agreement shall also incorporate the text of this
approval;

 
    (b)
an advance waiver by the employer of any right which he may have to a refund of
monies from his payments, except in cases in which the employee’s right to
severance pay was denied by a final judgment pursuant to Sections 16 or 17 of
the Law, and in such a case or in cases in which the employee withdrew monies
from the Pension Fund or Insurance Fund, other than by reason of an entitling
event; for these purposes an “Entitling Event” means death, disability or
retirement at or after the age of 60.

 
(3) 
This approval shall not derogate from the employee’s right to severance pay
pursuant to any law, collective agreement, extension order or employment
agreement with respect to compensation in excess of the Exempt Salary.

 
 
15th Sivan 5758 (June 9th, 1998).

- 7 -


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


